Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 14 January 2022 is acknowledged.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a powder feeding cylinder” (line 5) and then later recites “two powder feeding cylinders” (lines 13-14).  It is unclear if the first recited powder feeding cylinder is one of the later recited two powder feeding cylinders or an altogether new cylinder.  For the purpose of the examination, the limitation will be interpreted as “two powder feeding cylinders” in line 5.
Claim 1 recites “the ultrasonic impact gun comprises a transducer (9), a horn (10), a tool head (13) and an ultrasonic impact needle (14) which are connected in order” (line 31).  The antecedents for “which” are unclear.  For the purpose of the examination, the claimed limitation will be interpreted as “the ultrasonic impact gun comprises a transducer (9), a horn (10), a tool head (13) and an ultrasonic impact needle (14) 
Claim 1 recites “the ultrasonic impact gun is fixed on the ultrasonic impact gun holder (11) and located directly behind the coaxial powder feeding nozzle (16) so that the ultrasonic impact gun follows the coaxial powder feeding nozzle (16)” (lines 32-33).  However, it is unclear which direction the Applicant considers to be “behind,” and conversely, which direction is considered to be forward.  For the purpose of the examination, the limitation “directly behind the coaxial powder feeding nozzle” will be assumed to be met so long as the limitation “so that the ultrasonic impact gun follows the coaxial powder feeding nozzle (16)” is met.
Claim 1 recites “a coaxial powder feeding type laser melt deposition (LMD) forming system” (line 3).  However, it is unclear what “type” means in this phrase.  Is the Applicant claiming a type (or classification) of a system instead of claiming the system itself?  What is the difference between “a coaxial powder feeding type LMD forming system” and a “a coaxial powder feeding LMD forming system?”  In other words, what type of limitation is the Applicant intending to apply using the word “type?”  For the purpose of the examination, the limitation will be interpreted as “a coaxial powder feeding 
	Claims 2-8 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (CN-103305828-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure) in view of Yan et al. (NPL: “Al2O3-ZrO2 eutectic ceramic via ultrasonic-assisted laser engineered net shaping”), Chen et al. (CN-104801830-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure), and Bao et al. (CN-108715926-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure).
Regarding claim 1, Qi teaches a device (“Device for strengthening laser cladding layer by ultrasonic impact and method thereof,” title) for forming a metal matrix composite (MMC) (“metallurgical combination,” page 1, line 19) by follow-up ultrasonic-assisted direct laser deposition (DLD) (“ultrasonic vibration-assisted method to form TC4 powder and Ti on Ti6Al4V substrate by laser deposition,” page 1, lines 35-36; step of using an ultrasonic impact gun follows the laser cladding process, page 2, lines 29-32), wherein the device comprises a coaxial powder feeding laser melt deposition (LMD) forming system (“coaxial powder feeding CO 2 laser cladding device,” page 3, line 42), a positioning and clamping device and a follow-up ultrasound system (support 9, fig. 1); the coaxial powder feeding LMD forming system comprises a laser (1) (CO2 laser 1, fig. 1), a powder feeder (2) (synchronous powder feeder 4, fig. 1), two powder feeding cylinders (3) (shown on top of the synchronous powder feeder 4, fig. 1), a coaxial powder feeding nozzle (16) (coaxial powder feeding nozzle 11, fig. 1), a metal substrate (18) (cladding substrate 13, fig. 1), a computer numerical control (CNC) machine tool (20) (similar to numeral 20 in Applicant’s drawing, the nozzle 11, the ultrasonic impact gun 10, and the substrate 13 are construed as the claimed “CNC machine tool” in fig. 1 of Qi), a protective gas system (4) (argon gas cylinder 3, fig. 1), and an industrial personal computer (IPC) (6) (laser cladding control device 7, fig. 1); the CNC machine tool (20) is provided with computer numerical control (CNC) workbench (19) (workbench 5, fig. 1); the metal substrate (18) is placed on the CNC workbench (19) (as shown in fig. 1); the laser (1) is provided with an optical path system (reflector 2, fig. 1); laser light emitted by the laser (1) is emitted from the coaxial powder feeding nozzle (16) through the optical path system to form a laser beam on the metal substrate (18) (as shown in fig. 1); two powder feeding cylinders (3) are connected above the powder feeder (2) to provide a cladding powder (2 cylinders are above the synchronous powder feeder 4, fig. 1); the powder feeder (2) is connected to the coaxial powder feeding nozzle (16) (powder feeder 4 is connected to the nozzle 11, fig. 1); a powder sprayed from the axial powder feeding nozzle (16) is converged on the metal substrate (18) and overlaps with the laser beam to form a deposited layer (17) (laser cladding layer 12, fig. 1); the protective gas system (4) is connected to the powder feeder (2) on one side to blow the cladding powder from the powder feeder (2) into a molten pool (“the argon gas bottle 3 is connected to the synchronous powder feeder 4 and the coaxial 35 powder feed nozzle 11,” page 3, lines 35-36; obvious that the gas blows the connected powder onto the substrate from fig. 1); the protective gas system (4) is connected to the coaxial powder feeding nozzle (16) on the other side and serves as a coaxial protective gas (“the coaxial powder feeding method is used for the laser cladding process, and at the same time, it is protected by argon gas to obtain a single laser cladding layer,” page 4, lines 14-16); the IPC (6) is connected to the laser (1), the powder feeder (2) and the CNC machine tool (20) (as shown in fig. 1), and is used to control the laser (1), the powder feeder (2) and the CNC machine tool (20) (“laser cladding control device connected to the CO 2 laser, a worktable connected to the laser cladding control device, and synchronous feed Powder device,” page 2, lines 15-16); the follow-up ultrasound system comprises an ultrasonic generator (5) (ultrasonic power supply 8, fig. 1) and an ultrasonic impact gun connected to the ultrasonic generator (5) (as shown in fig. 1); the ultrasonic impact gun comprises an ultrasonic impact needle (14) (“number of impact needles of 1 to 3,” page 2, line 39); the ultrasonic impact gun is fixed on the ultrasonic impact gun holder (11) (as shown in fig. 1, the ultrasonic impact gun 10 is fixed on a holder) and located directly behind the coaxial powder feeding nozzle (16), so that the ultrasonic impact gun follows the coaxial powder feeding nozzle (16) (step of using an ultrasonic impact gun follows the laser cladding process, page 2, lines 29-32).  Qi does not explicitly disclose forming an MMC that is ceramic-reinforced (although Qi teaches it is known in the art, page 1, lines 31-51), a cooling water circulation system (7), the CNC machine tool (20) is provided with a dovetail-shaped guide rail (15), the coaxial powder feeding nozzle (16) is fixed on the dovetail-shaped guide rail (15); the cooling water circulation system (7) is connected to the coaxial powder feeding nozzle (16) for cooling a laser head on the coaxial powder feeding nozzle (16); the positioning and clamping device comprises an F-shaped positioning base (8), a T-shaped manual precision slide table (12) and an ultrasonic impact gun holder (11); the ultrasonic impact gun holder (11) is connected on the T-shaped manual precision slide table (12); the T-shaped manual precision slide table (12) is fixed on the F-shaped positioning base (8); the F-shaped positioning base (8) is fixed on the dovetail-shaped guide rail (15); the ultrasonic impact gun comprises a transducer (9), a horn (10), a tool head (13).
Qi, fig. 1

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, in the same field of endeavor of ultrasonic-assisted laser engineered net shaping, Yan teaches forming an MMC that is ceramic-reinforced (“Al2O3-ZrO2 eutectic ceramic structures,” abstract).  The advantage of forming an MMC that is ceramic-reinforced, as taught by Yan, in the MMC taught by Qi is that nickel-based single crystal alloys can only withstand high temperatures for a limited period of time but the Al2O3-ZrO2 eutectic ceramic has small phase interface spacing and strong phase interfacial bonding strength, which contribute to high temperature strength, thermal stability, temperature creep resistance, and antioxidation activity, in comparison to nickel-based single crystal alloys (Yan, page 15905).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Qi to include an MMC that is ceramic-reinforced, in view of the teachings of Yan, by using powder made of purity of 99.5% Al2O3 spherical powder and 8 wt% of Y2O3 stable ZrO2 spherical powder, because nickel-based single crystal alloys can only withstand high temperatures for a limited period of time but an Al2O3-ZrO2 eutectic ceramic has a small phase interface spacing and strong phase interfacial bonding strength, which contribute to high temperature strength, thermal stability, temperature creep resistance, and antioxidation activity in comparison to nickel-based single crystal alloys (Yan, page 15905).  
Qi/Yan do not explicitly disclose a cooling water circulation system (7), the CNC machine tool (20) is provided with a dovetail-shaped guide rail (15), the coaxial powder feeding nozzle (16) is fixed on the dovetail-shaped guide rail (15); the cooling water circulation system (7) is connected to the coaxial powder feeding nozzle (16) for cooling a laser head on the coaxial powder feeding nozzle (16); the positioning and clamping device comprises an F-shaped positioning base (8), a T-shaped manual precision slide table (12) and an ultrasonic impact gun holder (11); the ultrasonic impact gun holder (11) is connected on the T-shaped manual precision slide table (12); the T-shaped manual precision slide table (12) is fixed on the F-shaped positioning base (8); the F-shaped positioning base (8) is fixed on the dovetail-shaped guide rail (15); the ultrasonic impact gun comprises a transducer (9), a horn (10), a tool head (13).
However, in the same field of endeavor of welding combined with ultrasonic vibration, Chen teaches a cooling water circulation system (7) (circulating water cooling device 11, fig. 1), the CNC machine tool (20) is provided with a dovetail-shaped guide rail (15) (bracket 15, fig. 1; construed as being in a dovetail-shape based on how the bracket 15 and the base 17 form the shape of a tail on the left and the shape of a tail on the right, as shown in fig. 1), the coaxial powder feeding nozzle (16) is fixed on the dovetail-shaped guide rail (15) (relying on Qi for the nozzle, the welding torch 2 is fixed on the rail, as shown in fig. 1); the cooling water circulation system (7) is connected to the coaxial powder feeding nozzle (16) for cooling a laser head on the coaxial powder feeding nozzle (16) (relying on Qi for teaching a laser and a powder feeding nozzle, Chen’s water cooling device connects to the welding torch 2 as shown in fig. 1); the F-shaped positioning base (8) is fixed on the dovetail-shaped guide rail (15) (the vertical ultrasonic vibration excitation device 3 is fixed on the bracket 15, fig. 1).  The advantages of using the circulating water cooling device 11 and the bracket 15, as taught by Chen, in the device, as taught by Qi, is because cooling water, when circulated through the welding source, causes the device to cool such that heat transfers to the circulating water and not the powder (Chen, page 1, lines 42-59 and page 3, lines 2-16; see also fig. 5, which shows Chen’s aim to reduce the “brittle temperature” for causing a crack). 
Chen, figs. 1 and 5

    PNG
    media_image2.png
    514
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    523
    604
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Qi/Yan to include the circulating water cooling device 11 and the bracket 15, in view of the teachings of Chen, by using the circulating water cooling device to circulate water through the nozzle taught by Qi and to affix the ultrasonic impact gun taught by Qi to the bracket taught by Chen, because cooling water, when circulating through the heating source, causes the device to cool such that heat transfers to the circulating water and not the powder (Chen, page 1, lines 42-59 and page 3, lines 2-16; see also fig. 5, which shows Chen’s aim to reduce the “brittle temperature” for causing a crack).
Qi/Yan/Chen do not explicitly disclose the positioning and clamping device comprises an F-shaped positioning base (8), a T-shaped manual precision slide table (12) and an ultrasonic impact gun holder (11); the ultrasonic impact gun holder (11) is connected on the T-shaped manual precision slide table (12); the T-shaped manual precision slide table (12) is fixed on the F-shaped positioning base (8); the ultrasonic impact gun comprises a transducer (9), a horn (10), a tool head (13).
However, in the same field of endeavor of ultrasonic impact devices, Bao teaches the positioning and clamping device comprises an F-shaped positioning base (8) (bottom plate 8 is construed as being in an upside-down, left-right-inverted F-shape with the ultrasonic impact gun in fig. 2), a T-shaped manual precision slide table (12) (slider 6, fig. 1; fig. 1 is in a T-shape) and an ultrasonic impact gun holder (11) (connecting body 16, fig. 2); the ultrasonic impact gun holder (11) is connected on the T-shaped manual precision slide table (12) (“the connecting body is fixed in the center of the slider by the fixing ring,” page 2, line 9); the T-shaped manual precision slide table (12) is fixed on the F-shaped positioning base (8) (as shown in fig. 2); the ultrasonic impact gun comprises a transducer (9) (ultrasonic transducer 4, fig. 1), a horn (10) (horn 3, fig. 1), a tool head (13) (impact head 1, fig. 1).  The advantage of using the ultrasonic impact gun and base taught by Bao in the device taught by Qi is that by fixing the ultrasonic impact gun on a spring-pre-pressing slide and accurately controlling the pre-pressure of the ultrasonic impact gun, ultrasonic impact treatment can be applied to refine a layer structure and to eliminate the residual stress of a layer, thereby improving the high cycle fatigue performance of a coating (Bao, page 2, lines 36-49; Bao mentions an improvement in the life cycle of 5 times).

Bao, figs. 1 and 2
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    768
    424
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    719
    528
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Qi/Yan/Chen to include the ultrasonic impact gun and base, in view of the teachings of Bao, by using the ultrasonic impact gun taught by Bao, in lieu of the ultrasonic impact gun, taught by Qi, in order to fix the ultrasonic impact gun on a spring-pre-pressing slide and to control accurately the applied pressure of the ultrasonic impact gun such that the ultrasonic impact treatment was applied to refine a layer structure and to eliminate the residual stress of a layer, thereby improving the high cycle fatigue performance of a coating (Bao, page 2, lines 36-49; Bao mentions an improvement in the life cycle of 5 times).
Regarding claim 3, Qi teaches wherein the metal substrate (18) is made of titanium, a titanium alloy, iron, an iron alloy, nickel, a nickel alloy, cobalt and a cobalt alloy (“the laser cladding base material is nickel-based superalloy GH4169,” page 4, line 10).
Regarding claim 5, Qi teaches wherein the protective gas system (4) is an inert gas (“protected by argon gas,” page 4, line 15).
Regarding claim 7, Qi teaches wherein the protective gas system (4) is an inert gas (“protected by argon gas,” page 4, line 15).
Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (CN-103305828-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure) in view of Yan et al. (NPL: “Al2O3-ZrO2 eutectic ceramic via ultrasonic-assisted laser engineered net shaping”), Chen et al. (CN-104801830-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure), and Bao et al. (CN-108715926-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure), as applied to claim 1 above, and further in view of Liu et al. (CN-104531980-A, relying on the official, foreign version for drawings and the provided English translation for written disclosure).
Regarding claim 2, Qi teaches wherein a vertical distance between the coaxial powder feeding nozzle (16) and the metal substrate (18) is 5-10 mm (“defocusing amount 10-30 mm,” page 3, line 57, where the defocusing amount is construed as being the distance of the beam from the nozzle to the surface of the workpiece, where the beam converges into a focal point).  Qi does not explicitly disclose an angle between an axis of the ultrasonic impact gun and an axis of the coaxial powder feeding nozzle (16) is 15°-45°; a vertical distance between the ultrasonic impact needle (14) and the metal substrate (18) is 5-10 mm, and a horizontal distance between the ultrasonic impact needle (14) and the coaxial powder feeding nozzle (16) is 5-50 mm.
However, in the same field of endeavor of welding combined with ultrasonic vibration, Chen teaches a horizontal distance between the ultrasonic impact needle (14) and the coaxial powder feeding nozzle (16) is 5-50 mm (“it is necessary to control the distance between the impact head and the center of the welding torch 2 to be 10 to 50 mm,” page 5, lines 40-41).  The advantage of keeping a distance of 10 to 50 mm between the ultrasonic impact head and the welding torch, as taught by Chen, in the device, as taught by Qi, is that if the distance is too close, then the impact easily breaks the weld but if the distance is too far, then the weld metal is completely solidified and the strength is restored, such that the ultrasonic vibration device does not apply a compressive strain to the weld, which is known to prevent hot cracking of the weld (Chen, page 1, lines 42-59; page 3, lines 2-16; and page 5, lines 31-42). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Qi to keep a distance of 10 to 50 mm between the ultrasonic impact head and the welding torch, in view of the teachings of Chen, because if the distance is too close, then the impact easily breaks the weld but if the distance is too far, then the weld metal is completely solidified and the strength and is restored, such that the ultrasonic vibration device does not apply a compressive strain to the weld, which is known to prevent hot cracking of the weld (Chen, page 1, lines 42-59; page 3, lines 2-16; and page 5, lines 31-42). Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.	
Qi/Chen do not explicitly disclose an angle between an axis of the ultrasonic impact gun and an axis of the coaxial powder feeding nozzle (16) is 15°-45°; a vertical distance between the ultrasonic impact needle (14) and the metal substrate (18) is 5-10 mm.
However, in the same field of endeavor of ultrasonic impact devices, Bao teaches a vertical distance between the ultrasonic impact needle (14) and the metal substrate (18) is 5-10 mm (“the cemented carbide impact bead for continuous impact motion is 8 mm,” page 2, line 16).  The advantage of using an ultrasonic impact gun with a continuous impact motion of 8 mm, as taught by Bao, in the device, as taught by Qi, is that the ultrasonic impact treatment can eliminate the residual stress generated by the surface modification such that the high cycle fatigue performance of a coating can improve by more than 5 times (Bao, page 4, lines 49-59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Qi/Chen to include the ultrasonic impact gun with a continuous impact motion of 8 mm, in view of the teachings of Bao, by using the ultrasonic impact gun taught by Bao, in lieu of the ultrasonic impact gun, taught by Qi, in order to eliminate the residual stress generated by the surface modification such that the high cycle fatigue performance of a coating was improved by more than 5 times, compared to that without the ultrasonic impact treatment (Bao, page 4, lines 49-59).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.	
Qi/Chen/Bao do not explicitly disclose an angle between an axis of the ultrasonic impact gun and an axis of the coaxial powder feeding nozzle (16) is 15°-45°.
However, in the same field of endeavor of welding combined with ultrasonic vibration, Liu teaches an angle between an axis of the ultrasonic impact gun and an axis of the coaxial powder feeding nozzle (16) is 15°-45° (“the angle between the direction of the pulse current and the weld of the metal member is preferably 50-90 degrees.,” page 2, lines 28-29; examiner is construing this teaching such that if the ultrasonic impact gun taught by Qi is at an angle of 90 degrees with the surface, and the nozzle is tilted to an angle of 50 degrees with the surface, then the angle difference between the nozzle and the impact gun would be 40 degrees).  The advantage of applying an angle, as taught by Liu, to the welding device, as taught by Qi, where the angle is between 50 and 90 degrees with the weld or surface of the substrate is that the deformation amount caused by the heating device varies with the surface depth, where the stress caused by the heat can be gradually reduced such that the ferrite grains of the weld are elongated, non-equalized, and refined such that the surface hardness value is increased without causing a deformation (Liu, page 4, lines 1-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Qi/Chen/Bao to apply an angle of 50-90 degrees, in view of the teachings of Liu, to the feeding nozzle, as taught by Qi, because the deformation caused by the heating device varies with the surface depth, which is controllable by adjusting the angle of the heating device, for the advantage of gradually reducing the stress caused by the heat such that the ferrite grains of the weld are elongated, non-equalized, and refined in a manner that the surface hardness value is increased without causing a deformation (Liu, page 4, lines 1-16).
Regarding claim 4, Qi teaches wherein the metal substrate (18) is made of titanium, a titanium alloy, iron, an iron alloy, nickel, a nickel alloy, cobalt and a cobalt alloy (“the laser cladding base material is nickel-based superalloy GH4169,” page 4, line 10).
Regarding claim 6, Qi teaches wherein the protective gas system (4) is an inert gas (“protected by argon gas,” page 4, line 15).
Regarding claim 8, Qi teaches wherein the protective gas system (4) is an inert gas (“protected by argon gas,” page 4, line 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James et al. (US-20150266285-A1) teach a design similar to the Applicant’s but with less specifics (see, e.g., fig. 4)
Bamberg et al. (US-20170252860-A1) teach an additive manufacturing design using ultrasonic impact treatment.
Li et al. (CN-107649682-A) teach an additive manufacturing design using ultrasonic impact treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/23/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761